FORM


NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
COMMON STOCK PURCHASE WARRANT
GLOBALSTAR, INC.
Warrant Shares: __________    Original Issue Date: November 27, 2019
Initial Exercise Date: November 27, 2019
THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) certifies that, for value
received, ___________, or its successors and assigns (the “Holder”) is entitled,
upon the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the Initial Exercise Date (as
defined below) and on or prior to the close of business on March 31, 2021 (the
“Termination Date”) but not thereafter, to subscribe for and purchase from
GLOBALSTAR, INC., a Delaware corporation (the “Company”), up to ___________
shares of Common Stock (subject to adjustment hereunder, the “Warrant Shares”).
The purchase price of one Warrant Share under this Warrant shall be equal to the
Exercise Price (as defined below).
Section 1.    Definitions. (a) Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Second Lien Financing
Agreement (as it may be amended, restated, supplemented or otherwise modified
from time to time in accordance with its terms, the “Second Lien Financing
Agreement”), dated November 26, 2019, among the Company and the Lenders party
thereto.
(b) As used in this Warrant, the following terms have the respective meanings
set forth below:
“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 2 hereof, multiplied by (b) the Exercise Price in
effect as of the Exercise Date in accordance with the terms of this Warrant.
“Board” means the board of directors of the Company.
“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.











--------------------------------------------------------------------------------







“Initial Exercise Date” means November 27, 2019.
“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.
“Original Issue Date” means November 27, 2019.
“Nasdaq” means The NASDAQ Stock Market LLC.
“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.
“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.
“Registrable Securities” means this Warrant and the Warrant Shares.


“Registration Rights Agreement” means the Registration Rights Agreement related
to this Warrant and the Warrant Shares between the Holder and the Company dated
as of the Original Issue Date.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on the
NYSE American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, the daily volume-weighted
average closing price of the Common Stock for the five (5) trading days
immediately preceding such date on the trading market on which the Common Stock
is then listed or quoted as reported by Bloomberg L.P. (“Bloomberg”); (b) if the
Common Stock is quoted on the OTCQB or OTCQX, the volume-weighted average
closing price of the Common Stock for the five (5) trading days immediately
preceding such date on OTCQB or OTCQX as applicable; (c) if the Common Stock is
not then listed or quoted for trading on OTCQB or OTCQX and if prices for the
Common Stock are then reported in the “Pink Sheets” published by OTC Markets,
Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock, as the case may be, as determined by an independent appraiser selected in
good faith by the Holder and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.


Section 2.    Exercise.
(a)    Exercise of the purchase rights represented by this Warrant may be made,
in whole or in part, at any time or times on or after the Initial Exercise Date
and on or before the Termination Date by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of the Holder appearing on the books of the
Company) of a duly executed facsimile (or other electronic method) copy of the
Notice of Exercise Form attached hereto as Exhibit A. Within two (2) Business
Days following the date of exercise as aforesaid, the Holder shall deliver the
Aggregate Exercise Price for the shares specified in the applicable Notice of
Exercise by wire transfer or cashier’s check drawn on a United States bank.
Notwithstanding anything herein to the contrary (although the Holder may
surrender this Warrant to, and receive a replacement Warrant from, the Company),
the Holder shall not be required to physically surrender this Warrant to the
Company. After the Holder has purchased all of the Warrant Shares available
hereunder and this Warrant has been exercised in full, this


2







--------------------------------------------------------------------------------







Warrant will be deemed cancelled. Partial exercises of this Warrant resulting in
purchases of a portion of the total number of Warrant Shares available hereunder
shall have the effect of lowering the outstanding number of Warrant Shares
purchasable hereunder in an amount equal to the applicable number of Warrant
Shares purchased. The Company shall maintain records showing the number of
Warrant Shares purchased and the date of such purchases. The Company shall
deliver any objection to any Notice of Exercise Form within one (1) Business Day
of delivery of such notice. The Holder by acceptance of this Warrant,
acknowledges and agrees that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.
(b)        Exercise Price. The initial exercise price per share of the Common
Stock under this Warrant (the “Exercise Price”) shall be the daily
volume-weighted average closing price of the Common Stock for the twenty (20)
trading days immediately preceding the Original Issue Date (the “Pricing
Period”), subject to adjustment as provided herein.


(c)    Mechanics of Exercise.
(i)    Delivery of Warrant Shares Upon Exercise. Warrant Shares purchased
hereunder shall be transmitted to the Holder by the Holder’s transfer agent by
crediting the account of the Holder’s broker with The Depository Trust Company
through its Deposit or Withdrawal at Custodian system (“DWAC”) if the Company is
then a participant in such system, there is an effective registration statement
registering the resale of the Warrant Shares by the Holder, and otherwise by
notation of electronic book entry (including any notation of restrictive legend)
in the records of the Company’s transfer agent as specified by the Holder in the
Notice of Exercise by the date that is two (2) Business Days after the latest
of: (y) the delivery to the Company of the Notice of Exercise; and (z) payment
of the Aggregate Exercise Price as set forth above (such date, the “Warrant
Share Delivery Date”). The Warrant Shares shall be deemed to have been issued,
and Holder or any other Person so designated to be named therein shall be deemed
to have become a holder of record of such shares for all purposes, as of the
date this Warrant has been exercised, with payment to the Company of the
Exercise Price and all taxes required to be paid by the Holder, if any, pursuant
to Section 2(c)(vi) prior to the issuance of such shares, having been paid. If
the Company fails for any reason to deliver to the Holder the Warrant Shares
subject to a Notice of Exercise by the Warrant Share Delivery Date, the Company
shall pay to the Holder, in cash, as liquidated damages and not as a penalty,
for each $1,000 of Warrant Shares subject to such exercise (based on the VWAP of
the Common Stock on the date of the applicable Notice of Exercise), $10 per
Business Day (increasing to $20 per Business Day on the fifth (5th) Business Day
after such liquidated damages begin to accrue) for each Business Day after such
Warrant Share Delivery Date until such Warrant Shares are delivered or Holder
rescinds such exercise.
(ii)    Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant, at the time of delivery of the Warrant Shares,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical to this Warrant.
(iii)    Rescission Rights. If the Company fails to issue and deliver the
Warrant Shares to the Holder by the Warrant Share Delivery Date, then the Holder
will have the right to rescind such exercise.


3







--------------------------------------------------------------------------------







Any such rescission by the Holder shall have no impact on the Company’s
obligation to pay liquidated damages pursuant to Section 2(c)(i) prior to such
rescission.
(iv)    Compensation for Buy-In on Failure to Timely Deliver Warrant Shares Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails for any reason to issue and deliver to the Holder such Warrant
Shares pursuant to Section 2(c)(i) hereof by the Warrant Share Delivery Date,
and if on or after such Warrant Share Delivery Date the Holder purchases (in an
open market transaction or otherwise) shares of the Company’s Common Stock to
deliver in satisfaction of a sale by the Holder of all or any portion of the
number of shares of Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Company (a “Buy-In”), then, the Company shall:
(a) pay in cash to the Holder the amount, if any, by which the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds the amount obtained by multiplying: (i) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue; times (ii) the price at which the sell
order giving rise to such purchase obligation was executed; and (b) at the
option of the Holder, either reinstate the portion of this Warrant and
equivalent number of Warrant Shares for which such exercise was not honored (in
which case such exercise shall be deemed rescinded) or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder. The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In and, upon request of the Company, evidence of
the amount of such loss. Nothing herein shall limit a Holder’s right to pursue
any other remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver shares of Common Stock
upon exercise of this Warrant as required pursuant to the terms hereof.
(v)    No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.
(vi)    Charges, Taxes and Expenses. Issuance of Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such Warrant Shares including any charges
of any clearing firm, all of which taxes and expenses shall be paid by the
Company, and such Warrant Shares shall be issued in the name of the Holder or in
such name or names as may be directed by the Holder; provided, however, that in
the event Warrant Shares are to be issued in a name other than the name of the
Holder, this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto as Exhibit B duly executed by the Holder and the
Company may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.
(vii)    Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.


4







--------------------------------------------------------------------------------







(d)    Holder’s Exercise Limitations. The Company shall not effect any exercise
of this Warrant, and a Holder shall not have the right to exercise any portion
of this Warrant, pursuant to this Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its affiliates and any other Persons acting as a group together
with the Holder or any of the Holder’s affiliates shall include the number of
shares of Common Stock issuable upon exercise of this Warrant with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which would be issuable upon: (i) exercise of the remaining,
nonexercised portion of this Warrant beneficially owned by the Holder or any of
its affiliates; and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other common stock equivalents) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its affiliates. Except as set forth in the
preceding sentence, for purposes of this Section 2(d), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder, it being acknowledged by the
Holder that the Company is not representing to the Holder that such calculation
is in compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 2(d) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder together with any affiliates) and of which
portion of this Warrant is exercisable shall be in the sole discretion of the
Holder, and the submission of a Notice of Exercise shall be deemed to be the
Holder’s determination of whether this Warrant is exercisable (in relation to
other securities owned by the Holder together with any affiliates) and of which
portion of this Warrant is exercisable, in each case subject to the Beneficial
Ownership Limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 2(d), in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in: (A) the Company’s most
recent periodic or annual report filed with the United States Securities and
Exchange Commission, as the case may be; (B) a more recent public announcement
by the Company; or (C) a more recent written notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written request of a Holder, the Company shall within one
(1) Business Day confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Warrant, by the Holder
or its affiliates since the date as of which such number of outstanding shares
of Common Stock was reported. The “Beneficial Ownership Limitation” shall be
4.99% of the number of shares of the Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock issuable upon exercise
of this Warrant. The Holder, upon not less than sixty-one (61) days’ prior
notice to the Company, may increase the Beneficial Ownership Limitation
provisions of this Section 2(d) solely with respect to the Holder’s Warrant. Any
such increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company. The Holder may also


5







--------------------------------------------------------------------------------







decrease the Beneficial Ownership Limitation provisions of this Section 2(d)
solely with respect to the Holder’s Warrant at any time, which decrease shall be
effectively immediately upon delivery of notice to the Company. The provisions
of this paragraph shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Section 2(d) to correct this
paragraph (or any portion hereof) which may be defective or inconsistent with
the intended Beneficial Ownership Limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such
limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant. The provisions of this Section 2(d) may not be
waived by the Company.
(e)    Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed.
Section 3.    Certain Adjustments. The number of Warrant Shares issuable upon
exercise of this Warrant shall be subject to adjustment from time to time as
provided in this Section 3 (in each case, after taking into consideration any
prior adjustments pursuant to this Section 3).
(a)    Adjustment to Exercise Price and Warrant Shares Upon Dividend,
Subdivision or Combination of Common Stock. If the Company shall, at any time or
from time to time after the Original Issue Date, (i) pay a dividend or make any
other distribution upon the Common Stock or any other capital stock of the
Company payable in shares of Common Stock or in Options or Convertible
Securities, or (ii) subdivide (by any stock split, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to any such dividend,
distribution or subdivision shall be proportionately reduced and the number of
Warrant Shares issuable upon exercise of this Warrant shall be proportionately
increased. If the Company at any time combines (by combination, reverse stock
split or otherwise) its outstanding shares of Common Stock into a smaller number
of shares, the Exercise Price in effect immediately prior to such combination
shall be proportionately increased and the number of Warrant Shares issuable
upon exercise of this Warrant shall be proportionately decreased. Any adjustment
under this Section 3(a) shall become effective at the close of business on the
date the dividend, subdivision or combination becomes effective.
(b)    Adjustment to Exercise Price and Warrant Shares Upon Reorganization,
Reclassification, Consolidation or Merger. In the event of any (i) capital
reorganization of the Company, (ii) reclassification of the stock of the Company
(other than a change in par value or from par value to no par value or from no
par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares), (iii) consolidation or merger of the Company
with or into another Person, (iv) sale of all or substantially all of the
Company’s assets to another Person or (v) other similar transaction (other than
any such transaction covered by Section 3(a)), in each case which entitles the
holders of Common Stock to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock, each Warrant shall, immediately after such reorganization,
reclassification, consolidation, merger, sale or similar transaction, remain
outstanding and shall thereafter, in lieu of or in addition to (as the case may
be) the number of Warrant Shares then exercisable under this Warrant, be
exercisable for the kind and number of shares of stock or other securities or
assets of the Company or of the successor Person resulting from such transaction
to which the Holder would have been entitled upon such reorganization,
reclassification,


6







--------------------------------------------------------------------------------







consolidation, merger, sale or similar transaction if the Holder had exercised
this Warrant in full immediately prior to the time of such reorganization,
reclassification, consolidation, merger, sale or similar transaction and
acquired the applicable number of Warrant Shares then issuable hereunder as a
result of such exercise (without taking into account any limitations or
restrictions on the exercisability of this Warrant); and, in such case,
appropriate adjustment (in form and substance satisfactory to the Holder) shall
be made with respect to the Holder’s rights under this Warrant to insure that
the provisions of this Section 3 hereof shall thereafter be applicable, as
nearly as possible, to this Warrant in relation to any shares of stock,
securities or assets thereafter acquirable upon exercise of this Warrant
(including, in the case of any consolidation, merger, sale or similar
transaction in which the successor or purchasing Person is other than the
Company, an immediate adjustment in the Exercise Price to the value per share
for the Common Stock reflected by the terms of such consolidation, merger, sale
or similar transaction, and a corresponding immediate adjustment to the number
of Warrant Shares acquirable upon exercise of this Warrant without regard to any
limitations or restrictions on exercise, if the value so reflected is less than
the Exercise Price in effect immediately prior to such consolidation, merger,
sale or similar transaction). The provisions of this Section 3(b) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales or similar transactions. The Company shall not
effect any such reorganization, reclassification, consolidation, merger, sale or
similar transaction unless, prior to the consummation thereof, the successor
Person (if other than the Company) resulting from such reorganization,
reclassification, consolidation, merger, sale or similar transaction, shall
assume, by written instrument substantially similar in form and substance to
this Warrant and satisfactory to the Holder, the obligation to deliver to the
Holder such shares of stock, securities or assets which, in accordance with the
foregoing provisions, such Holder shall be entitled to receive upon exercise of
this Warrant.
(c)    Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
(d)    Notice to Holder.
(i)    Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly email to
the Holder a notice setting forth the Exercise Price after such adjustment and
any resulting adjustment to the number of Warrant Shares and setting forth a
brief statement of the facts requiring such adjustment. The Holder may supply an
email address to the Company and change such address.
(ii)    Notice to Allow Exercise by Holder. If: (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock; (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities; or (E) the


7







--------------------------------------------------------------------------------







Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company, then, in each case, the Company shall
deliver to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating: (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined; or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to email such notice or any defect therein or in the emailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided in this Warrant
constitutes, or contains, material, non-public information regarding the Company
or any of the Subsidiaries, the Company shall simultaneously file such notice
with the Commission pursuant to a Current Report on Form 8-K. The Holder shall
remain entitled to exercise this Warrant during the period commencing on the
date of such notice to the effective date of the event triggering such notice
except as may otherwise be expressly set forth herein.
Section 4.    Transfer of Warrant.
(a)    Transferability. Subject to compliance with any applicable securities
laws and the provisions of the Second Lien Financing Agreement and the
Registration Rights Agreement, this Warrant and all rights hereunder and under
the Registration Rights Agreement are transferable, in whole or in part, upon
surrender of this Warrant at the principal office of the Company or its
designated agent, together with a written assignment of this Warrant
substantially in the form of the Assignment Form attached hereto as Exhibit B
duly executed by the Holder or its agent or attorney and funds sufficient to pay
any transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled. This
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.
(b)    New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for this Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the initial issuance date of this Warrant and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.
(c)    Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from


8







--------------------------------------------------------------------------------







time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, absent actual notice
to the contrary.
(d)    Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.
Section 5.    Non-circumvention. The Company hereby covenants and agrees that
the Company will not by any action, including, without limitation, by amendment
of its Certificate of Incorporation, Bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of the Holder as set
forth in this Warrant against impairment. Without limiting the generality of the
foregoing, the Company: (i) shall not increase the par value of any Warrant
Shares above the amount payable therefor upon such exercise immediately prior to
such increase in par value; (ii) shall take all such actions as may be necessary
or appropriate in order that the Company may validly and legally issue fully
paid and nonassessable shares of Common Stock upon the exercise of this Warrant;
and (iii) shall use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Warrant.
Section 6.    Registration Rights Agreement. This Warrant and the Warrant Shares
shall be subject to and have the benefit of the Registration Rights Agreement.
Section 7.    Miscellaneous.
(a)    No Rights as Stockholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof other than as explicitly set forth in
Section 3.
(b)    Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
(c)    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.
(d)    Authorized Shares and Listing.


9







--------------------------------------------------------------------------------







The Company covenants that, during the period this Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock, free of preemptive
rights, a sufficient number of shares equal to two times the number of Warrant
Shares issuable under the Second Lien Financing Agreement to all Purchasers
thereunder (without regard to any limitations on exercise hereof or thereof,
including without limitation, the Beneficial Ownership Limitation). The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates or make other
necessary instructions for the issuance of the Warrant Shares upon the exercise
of the purchase rights under this Warrant. The Company will take all such
commercially reasonable action as may be necessary to assure that such Warrant
Shares may be issued as provided herein without violation of any applicable law
or regulation, or of any requirements of any trading market upon which the
Common Stock may be listed. The Company covenants that all Warrant Shares which
may be issued upon the exercise of the purchase rights represented by this
Warrant will, upon exercise of the purchase rights represented by this Warrant
and payment for such Warrant Shares in accordance herewith, be duly authorized,
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges created by the Company in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall use commercially reasonable efforts to obtain all such
authorizations or exemptions thereof, or consents thereto, as may be necessary
from any public regulatory body or bodies having jurisdiction thereof.
The Company shall promptly secure the listing of the Warrant Shares issuable
upon exercise of this Warrant on the market or exchange on which the Common
Shares are traded or listed, if any, and shall maintain, so long as any other
Common Shares shall be so traded or listed, such listing of all Warrant Shares
from time to time issuable upon the exercise of this Warrant.
(e)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the internal laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of New York.
(f)    Jurisdiction. Any legal suit, action or proceeding arising out of or
based upon this Warrant or the transactions contemplated hereby shall be
instituted in the federal courts of the United States of America or the courts
of the State of New York, in each case located in the city of New York City,
borough of Manhattan, and County of New York, exclusively, as set forth in the
Registration Rights Agreement.
(g)    Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered, may have restrictions upon
resale imposed by state and federal securities laws.
(h)    Non-waiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies.
Without limiting any other provision of this Warrant or the Second Lien
Financing


10







--------------------------------------------------------------------------------







Agreement, if the Company willfully and knowingly fails to comply with any
provision of this Warrant, which results in any material damages to the Holder,
the Company shall pay to the Holder such amounts as shall be sufficient to cover
any costs and expenses including, but not limited to, reasonable attorneys’
fees, including those of appellate proceedings, incurred by the Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.
(i)    Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Second Lien Financing Agreement.
(j)    Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.
(k)    Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate or that there is no irreparable harm and not
to require the posting of a bond or other security.
(l)    Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.
(m)    Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.
(n)    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
    
GLOBALSTAR, INC.


By:__________________________________________ 
     Name:  
     Title:


 



    














    



EXHIBIT A
NOTICE OF EXERCISE
TO:    GLOBALSTAR, INC.
(1)    The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the Warrant, and tenders herewith payment of
the exercise price in full, together with all applicable transfer taxes, if any.
(2)    Payment shall take the form of lawful money of the United States.
(3)    Please issue said Warrant Shares in the name of the undersigned or in
such other name as is specified below:
_______________________________
(4)    After giving effect to this Notice of Exercise, the undersigned will not
have exceeded the Beneficial Ownership Limitation.


The Warrant Shares shall be delivered to the following DWAC Account Number or by
notation of electronic book entry in the records of the Company’s transfer agent
to:


_______________________________


_______________________________


_______________________________


[SIGNATURE OF HOLDER]
    
Name of Investing Individual: [LENDER NAME]


Signature: ________________________________________________




Date: ____________________________________________________


EXHIBIT B


ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)


_____________________


FOR VALUE RECEIVED, [all][_______] of the rights to purchase Warrant Shares
under the foregoing Warrant and all other rights evidenced thereby are hereby
assigned to


_______________________________________________ whose address is


_______________________________________________________________






_______________________________________________________________


Dated: ______________, _______


In connection with any transfer or exchange of any of the Warrant, the
undersigned confirms that such Warrant (or portion thereof) is being
transferred:


CHECK ONE BOX BELOW:


•
(1) to the Company;

•
(2) pursuant to an effective registration statement under the Securities Act of
1933;

•
(3) to a person who the undersigned reasonably believes is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act of 1933)
that is purchasing for its own account or for the account of a qualified
institutional buyer to whom notice is given that such transfer is being made in
compliance with Rule 144A, in each case pursuant to and in compliance with Rule
144A under the Securities Act of 1933;

•
(4) outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act of 1933;

•
(5) to an affiliate of the Holder for no consideration; or

•
(6) pursuant to another available exemption from the registration requirements
of the Securities Act of 1933.

Unless one of the boxes is checked, the Company will refuse to register any of
the foregoing Warrant in the name of any person other than the Holder; provided,
however, that if box (6) is checked, the Company may require, prior to
registering any such transfer of the Warrant, in its sole discretion, such legal
opinions, certifications and other information as the Company may reasonably
request to confirm that such transfer is being made pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act of 1933, such as the exemption provided by Rule 144.


Holder’s Signature:    _____________________________


Holder’s Address:    _____________________________
            
_____________________________








NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.










































    


11





